DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (WO 2020/074213 A1) in view of Reinhardt (US 9,960,827 B2, cited in IDS) and further in view of Brobston et al. (US 2012/0076229 A1).

	Regarding claim 1: 
As shown in FIGS. 1-8, Dai discloses a system (FIG. 2, 200), comprising: 
a lens antenna system (FIG. 2, lens antenna array 226) configured to simultaneously form beams centered at different angles (FIG. 2, θR1, θR2, θR3) in space within a field of view (FOV) to provide angle of arrival information for each of the beams (page 12, lines 11-12; “Each beam is incident on the lens 228 of the receiver 202 at an angle of arrival (AoA).”); 
a receiver to digitize the data (page 12, lines 22-26 and FIG. 2, RF chains 234; “the RF chains 234 operate to generate a digital signal representative of a precoded data stream from a received analogue signal. The digital signals generated by each RF chain are then communicated to the combiner 236. Combiner 236 operates to undue, or remove, the precoding applied to the data streams by the precoder 212 of the transmitter to generate decoded data streams 238.”);
a combiner (FIG. 2, Combiner 236) to combine the digitized data (page 12, lines 23-24; “The digital signals generated by each RF chain are then communicated to the combiner 236.”).

(1) Dai discloses all of the above, but does not explicitly disclose an encoder to uniquely encode data for each of the beams; a combiner to combine the encoded beam data; a receiver to digitize the combined encoded beam data; a splitter to split the combined encoded beam data into channels each corresponding to one of the beams for the different angles; a decoder to decode the encoded beam data from the channels; and a processor to process the decoded beam data.
However, Reinhardt in the same field of endeavor as Dai, discloses an encoder to uniquely encode data for each of the beams (FIG. 4, 404); a combiner to combine the encoded beam data (FIG. 4, 406); a splitter to split the combined encoded beam data into channels each corresponding to one of the beams for the different angles (FIG. 4, 408); a decoder to decode the encoded beam data from the channels (FIG. 4, 410); and a processor to process the decoded beam data (FIG. 4, 412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai as taught by Reinhardt such that the receiver of Dai is configured to comprise an encoder to uniquely encode data for each of the beams; a combiner to combine the encoded beam data; a receiver to digitize the combined encoded beam data; a splitter to split the combined encoded digitized beam data into channels each corresponding to one of the beams for the different angles; a decoder to decode the encoded beam data from the channels; and a processor to process the decoded beam data, thus allowing reduced complexity in topologies, which decreases the size, weight, DC power, and cost of multibeam antennas such as the lens antenna system of Dai (see Reinhardt, col. 1, lines 32-35).

(2) The combination of Dai and Reinhardt discloses all of the above, however, the combination of Dai and Reinhardt fails to disclose “a receiver to digitize the combined encoded beam data.”
However, Brobston in the same field of endeavor as Dai and Reinhardt discloses a receiver to digitize combined encoded beam data (FIG. 9, single ADC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai and Reinhardt as taught by Brobston such that an analog to digital process is performed after the combining thus allowing a receiver to digitize the combined encoded beam data which provides the benefit of fewer front ends/ADCs since systems that require multiple RF front ends and analog-to-digital converters (ADCs) are a burden for mobile terminals in terms of power consumption, hardware cost, and physical size (Brobston, paragraph [0051]).

Regarding claim 5: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, wherein the encoder is configured to perform Hadamard coding (see Reinhardt, col. 5, lines 29-38 which discloses, “Each encoder element 18 may include a code producing circuit to generate pseudorandom codes such as Gold codes, Walsh-Hadamard codes, or similar orthogonal or near orthogonal codes and a bi-phase modulator to encode the RF signals.”).

	Regarding claim 6: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, wherein the system is configured to reduce sidelobes of the formed beams (see Reinhardt, col. 5, lines 29-38 which discloses using orthogonal codes which are known to have the advantage of reducing sidelobes).

Regarding claim 7: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, but wherein the system is configured to selectively attenuate one or more of the beams (see Reinhardt col. 6, lines 22-32 where Reinhardt discloses selective attenuation) .




Regarding claim 8: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, wherein the system is configured to detect moving targets (paragraph [0043] of Brobston discloses detecting moving targets).

	Regarding claim 9: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, wherein the system is configured to detect bandwidth usage in a cellular phone system (page 6, lines 10-13 of Dai discloses detecting bandwidth usage).

Regarding claim 10: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, wherein the beams corresponding to angles in the field of view are encoded in the analog domain and decoded in the digital domain (The combination of Dai, Reinhardt and Brobston discloses digitizing encoded data as explained in the rejection for claim 1. Specifically, Brobston in the same field of endeavor as Dai and Reinhardt discloses a receiver to digitize combined encoded beam data, see Brobston, FIG. 9, single ADC).

Regarding claim 11: 
As shown in FIGS. 1-8, Dai discloses a method, comprising: 
employing a lens antenna system (FIG. 2, lens antenna array 226)  to simultaneously form beams centered at different angles (FIG. 2, θR1, θR2, θR3) in space within a field of view (FOV) to provide angle of arrival information for each of the beams (page 12, lines 11-12; “Each beam is incident on the lens 228 of the receiver 202 at an angle of arrival (AoA).”); 
digitizing the data (page 12, lines 22-26 and FIG. 2, RF chains 234; “the RF chains 234 operate to generate a digital signal representative of a precoded data stream from a received analogue signal. The digital signals generated by each RF chain are then communicated to the combiner 236. Combiner 236 operates to undue, or remove, the precoding applied to the data streams by the precoder 212 of the transmitter to generate decoded data streams 238.”); 
combining the digitized data (page 12, lines 23-24; “The digital signals generated by each RF chain are then communicated to the combiner 236.”); 

(1) Dai discloses all of the above, but does not explicitly disclose uniquely encoding data for each of the beams; combining the encoded beam data; digitizing the combined encoded beam data; splitting the combined encoded digitized beam data into channels each corresponding to one of the beams for the different angles; decoding the encoded beam data from the channels; and processing the decoded beam data.
However, Reinhardt in the same field of endeavor as Dai, discloses uniquely encoding data for each of the beams (FIG. 4, 404); combining the encoded beam data (FIG. 4, 406); splitting the combined encoded beam data into channels each corresponding to one of the beams for the different angles (FIG. 4, 408); decoding the encoded beam data from the channels (FIG. 4, 410); and processing the decoded beam data (FIG. 4, 412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai as taught by Reinhardt such that the receiver of Dai is configured uniquely encoding data for each of the beams; combining the encoded beam data; digitizing the combined encoded beam data; splitting the combined encoded digitized beam data into channels each corresponding to one of the beams for the different angles; decoding the encoded beam data from the channels; and processing the decoded beam data, thus allowing reduced complexity in topologies, which decreases the size, weight, DC power, and cost of multibeam antennas such as the lens antenna system of Dai (see Reinhardt, col. 1, lines 32-35).

(2) The combination of Dai and Reinhardt discloses all of the above, however, the combination of Dai and Reinhardt fails to disclose “digitizing the combined encoded beam data.”
However, Brobston in the same field of endeavor as Dai and Reinhardt discloses digitizing combined encoded beam data (FIG. 9, single ADC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai and Reinhardt as taught by Brobston such that an analog to digital process is performed after the combining thus allowing a receiver to digitize the combined encoded beam data which provides the benefit of fewer front ends/ADCs since systems that require multiple RF front ends and analog-to-digital converters (ADCs) are a burden for mobile terminals in terms of power consumption, hardware cost, and physical size (Brobston, paragraph [0051]).

Regarding claim 15: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, wherein encoding includes performing Hadamard coding (see Reinhardt, col. 5, lines 29-38 which discloses, “Each encoder element 18 may include a code producing circuit to generate pseudorandom codes such as Gold codes, Walsh-Hadamard codes, or similar orthogonal or near orthogonal codes and a bi-phase modulator to encode the RF signals.”).




	Regarding claim 16: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, further including reducing sidelobes of the formed (see Reinhardt, col. 5, lines 29-38 which discloses using orthogonal codes which are known to have the advantage of reducing sidelobes)).

Regarding claim 17: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, further including selectively attenuating one or more of the beams (see Reinhardt col. 6, lines 22-32 where Reinhardt discloses selective attenuation).

Regarding claim 18: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, further including detecting moving targets in the decoded beam data (paragraph [0043] of Brobston discloses detecting moving targets).

Regarding claim 19: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, further including detecting bandwidth usage in a cellular phone system from the decoded beam data (page 6, lines 10-13 of Dai discloses detecting bandwidth usage).

Regarding claim 20: 
The combination of Dai, Reinhardt and Brobston discloses the method according to claim 11, wherein the beams corresponding to angles in the field of view are encoded in the analog domain and decoded in the digital domain (The combination of Dai, Reinhardt and Brobston discloses digitizing encoded data as explained in the rejection for claim 1. Specifically, Brobston in the same field of endeavor as Dai and Reinhardt discloses a receiver to digitize combined encoded beam data, see Brobston, FIG. 9, single ADC).




Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Reinhardt and Brobston as applied to claim 1 above, and further in view of Shoki (US 6184828 B1).

	Regarding claim 2: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, but does not specifically disclose wherein the encoder comprises a one-bit phase shifter for each of the beams.
	Shoki (US 6184828 B1) in the same field of endeavor as Dai, Reinhardt and Brobston discloses wherein the encoder comprises a one-bit phase shifter for each of the beams (see col. 38, lines 24-38 and FIG. 57 where one-bit phase shifters 851-859 are connected to antennas 841-849, respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai, Reinhardt and Brobston as taught by Shoki such that the encoder of Dai, Reinhardt and Brobston comprises a one-bit phase shifter for each of the beams thus allowing a simple construction (Shoki, col. 38, lines 35-38).

	Regarding claim 12: 
The combination of Dai, Reinhardt, Brobston and Shoki discloses the method according to claim 11, wherein an encoder for the encoding comprises a one-bit phase shifter for each of the beams (see rejection for claim 2 which is similar in scope to claim 12).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Reinhardt and Brobston as applied to claim 1 above, and further in view of Schaffner et al. (US 2003/0043086 A1).

	Regarding claim 3: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, but does not specifically disclose wherein the lens antenna comprises a Luneberg lens.
However, Schaffner in the same field of endeavor as Dai, Reinhardt and Brobston, discloses wherein a lens antenna comprises a Luneberg lens (FIG. 1, lens antenna 15 and paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai, Reinhardt and Brobston such that the lens antenna comprises a Luneberg lens as taught by Schaffner thus allowing good antenna performance over a very wide field of view (see Schaffner, paragraph [0034]).

Regarding claim 13: 
The combination of Dai, Reinhardt, Brobston and Schaffner discloses the method according to claim 11, wherein the lens antenna comprises a Luneberg lens (see rejection for claim 3 which is similar in scope to claim 13).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Reinhardt and Brobston as applied to claim 1 above, and further in view of Murai (US 2014/0266906 A1).

	Regarding claim 4: 
The combination of Dai, Reinhardt and Brobston discloses the system according to claim 1, but does not specifically disclose wherein the system is configured to perform angle dependent automatic gain control on the formed beams.
However, Murai in the same field of endeavor as Dai, Reinhardt and Brobston discloses performing angle dependent automatic gain control on the formed beams (see paragraph [0016] where Murai discloses an angle diversity receiving apparatus with an automatic gain control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Dai, Reinhardt and Brobston as taught by Murai such that the system of Dai, Reinhardt and Brobston is configured to perform angle dependent automatic gain control on the formed beams, thus allowing improved receiving level (Murai, paragraph [0018]).

Regarding claim 14: 
The combination of Dai, Reinhardt, Brobston and Murai discloses the method according to claim 11, further including performing angle dependent automatic gain control on the formed beams (see rejection for claim 3 which is similar in scope to claim 13). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631    
/SAM K AHN/               Supervisory Patent Examiner, Art Unit 2633